DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al (U.S. Pub #2017/0148695).
With respect to claim 1, Black teaches a hermetically sealed package forming a low pressure or vacuum enclosure (Fig. 2-3, 118 an Paragraph 32), and 
receiving at least one component of imaging bolometer type (Fig. 2-3, 110 and Paragraph 46), 
said hermetically sealed package comprising a monolithic layer of a getter material (Fig. 2-3, 108) capable of capturing gases present in said enclosure, wherein the layer of getter material is deposited on the walls and/or the upper portion of said enclosure and 

the layer of getter material being made of zirconium (Zr), of titanium (Ti), of vanadium (V), of hafnium (Hf), of niobium (Nb), of tantalum (Ta), of cobalt (Co), of yttrium (Y), of barium (Ba), of iron (Fe), or of an alloy of these materials (Paragraph 38). 
With respect to claim 2, Black teaches that the layer of getter material has a thickness in the range from 20 nm to 100 nm (Paragraph 38). 
With respect to claim 4, Black teaches the layer of getter material has a base topped with a structuring pattern (Paragraph 45), the thickness of said base being greater than 20 nanometers (Paragraph 38).
With respect to claim 6, Black teaches that the layer of getter material is further formed with rare earth or aluminum (Paragraph 38, Lanthanum).
With respect to claim 7, Black teaches a component of imaging bolometer type, wherein said component comprises the hermetically sealed package according to claim 1 (Fig. 2-3, 110 and Paragraph 46).
With respect to claim 8, Black teaches that said method comprises a step of physical vapor deposition (PVD) by evaporation (Paragraph 45) of a monolithic layer of a getter material with a thickness in the range from 20 to 200 nanometers.
With respect to claim 11, Black teaches that said method comprises a step of sealing said hermetically sealed package at a temperature in the range .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Black, in view of Guadagnuolo et al (U.S. Pub #2008/0171180).
With respect to claim 9, Black does not teach that said method comprises a structuring of the deposition of the layer of getter material on a substrate carried out by: - a first step of deposition of a resin layer on said substrate; - a second step of structuring of said resin layer by photolithography; - a third step of deposition of said layer of getter material by physical vapor deposition (PVD) by evaporation; and - a fourth step of dissolving of said resin layer.
Guadagnuolo teaches a structuring of the deposition of the layer of getter material on a substrate carried out by: 
- a first step of deposition of a resin layer (Fig. 1b, 11 and Paragraph 32) on said substrate; 
- a second step of structuring of said resin layer by photolithography (Fig. 1c-1d); 

- a fourth step of dissolving of said resin layer (Fig. 1g and Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the getter material of Black by the process of Guadagnuolo in order to create a getter material having a complex geometry (Paragraph 43). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Black, in view of Favier et al (U.S. Pub #2017/0137281).
With respect to claim 12, Black does not teach that said method comprises an activation step carried out by Joule effect by coupling the layer of getter material to a resistive circuit.
Favier teaches that the activation of a getter layer can be carried out by Joule effect by coupling the layer of getter material to a resistive circuit (Paragraph 12 and 57).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the activation step of the getter material of Black by Joule effect as taught by Favier in order to perform the activation step while only heating the getter material (Paragraph 57). 




Allowable Subject Matter
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826